Title: To Alexander Hamilton from Philip Schuyler, 1 September 1791
From: Schuyler, Philip
To: Hamilton, Alexander


Albany September 1st 1791.
Dr Sir
Mr. Henry Glen has Exhibited certain accounts of expences accrued by him as an Agent for Indian Affairs appointed by the board of Commissioners in the Northern department, to the Auditor of the Treasury he informs, objections arise to the liquidation on a Supposition that they were not presented within the time limited by the late Congress. The inclosed Copy of a Certificate given by Mr. Barber the Commissioner in the part of the United States to settle accounts with the citizens of this State will Evince that application was made to him at an early day.
Mr Dow one of the Commissioners whose accounts are also with the Auditor was appointed by the board to receive what monies were granted for the Indian service, to pay it out, and to account, requested me to apply to Mr. Barber when here to know when he would attend to the Settlement of his account. Mr. Barbers reply to me was Substantially the same as that given by him to Mr: Glen.
I have advanced to an amount exceeding Fifteen hundred Pounds, and delivered my accounts to Mr. Dow, who if he had been in Cash would have discharged it, it is inclosed in his account and if Mr. Dow, or Mr. Glen had not even attempted an adjustment of their accounts I conceive it ought not to injure the individual Claimants as they applied for payment to the Officers who contracted the debts and who received their accounts, and who was to discharge them when enabled by the public. Anxious for an adjustment of both these accounts permit me to intreat your interference as far as may be proper & Consistent with your Situation.

The bearer Mr. Van Ingen is Empower’d by Mr. Glen to Solicit the Settlement of his Accounts.
I am Dear Sir   Affectionately Yours &c
Honble. Alexander Hamilton Esqr.
